         Case 1:21-cv-00842-KPF Document 34 Filed 08/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JAVIER CASTILLO MARADIAGA,
                             Petitioner,

                      -v.-

 THOMAS DECKER, in his official capacity
 as District Director of New York,
 Immigration and Customs Enforcement;
 ALEJANDRO MAYORKAS, in his official                     21 Civ. 842 (KPF)
 capacity as Secretary, U.S. Department of
 Homeland Security; TAE JOHNSON, in his                      ORDER
 official capacity as Senior Official
 Performing the Duties of the Director of U.S.
 Immigration and Customs Enforcement;
 and MERRICK B. GARLAND, in his official
 capacity as Attorney General, U.S.
 Department of Justice,
                             Respondents.


KATHERINE POLK FAILLA, District Judge:

      The Court has been notified that the parties have filed a stipulation

withdrawing the appeal to the United States Court of Appeals for the Second

Circuit. The parties are directed to file a joint letter on or before August 27,

2021, notifying the Court of the status of Petitioner’s renewed DACA application

and his motion to reopen before the Board of Immigration Appeals, and providing

any other information as may be relevant to next steps in this case.

      SO ORDERED.

Dated:       August 13, 2021
             New York, New York              __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
